Citation Nr: 0028766	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  00-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective dated earlier than June 26, 1995 
for the grant of a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from July 1951 to March 1953.

This matter arises from a July 1997, rating decision of the 
Seattle, Washington, Regional Office (RO), which granted 
entitlement to TDIU effective June 26, 1995. 



REMAND

In her VA Form 9, Appeal to Board of Veterans' Appeals 
(Board), received in December 1999, the veteran requested a 
hearing in Washington, DC before a member of the Board.  In a 
letter received at the Board in October 2000, the veteran 
sought to withdraw her request for a hearing at the Board and 
instead have a hearing before a member of the Board at the 
RO.  Under the provisions of 38 C.F.R. § 20.702(c) (1999), an 
appellant may request a change in the date of a hearing 
within 60 days of the letter of notification of the date of 
the hearing or within two weeks of the scheduled date of the 
hearing whichever is earlier.  No reason for the request need 
by given.

Although the veteran's request to reschedule her hearing was 
made more than 90 days after notice of the transfer of the 
case, see 38 C.F.R. § 20.1304 (1999), the Board finds; in 
light of the provisions of 38 C.F.R. § 20.702, the fact that 
a hearing date had not been set, and the long distance the 
veteran resides from Washington DC; that she has good cause 
for her motion to substitute a hearing at the RO for one at 
the Board.  Accordingly her motion to change the location of 
her hearing from the Board to the RO is granted.

In view of the grant of the veteran's request for a hearing 
before a member of the Board at the RO, this case must be 
remanded for the following:

The RO should in accordance with all 
applicable laws and regulations schedule 
the veteran for a hearing before a Board 
member at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



